Name: 96/275/EC: Council Decision of 22 April 1996 on the conclusion of the Third Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part
 Type: Decision
 Subject Matter: European construction;  Europe;  international trade;  international affairs;  leather and textile industries
 Date Published: 1996-04-26

 Avis juridique important|31996D027596/275/EC: Council Decision of 22 April 1996 on the conclusion of the Third Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part Official Journal L 103 , 26/04/1996 P. 0052 - 0052COUNCIL DECISION of 22 April 1996 on the conclusion of the Third Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (96/275/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof,Having regard to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (1), signed on 8 March 1993, as amended by the Second Additional Protocol (2), signed on 30 December 1994,Having regard to the proposal from the Commission,Whereas in the framework of the negotiations held on 27 and 28 November 1995 in accordance with Article 1 (3) of the Additional Protocol to the Europe Agreement on Trade in Textile Products between the European Community and the Republic of Bulgaria, Bulgaria declared that it is prepared to accelerate by one year its tariff dismantling for products of Chapters 50 to 63 of the Bulgarian Customs Tariff listed in Annex VI to the Europe Agreement, to reach zero duty on 1 January 2001; whereas in return Bulgaria requested the reduction by the European Community of customs duties on imports applicable in the Community to textile products falling within Section XI (Chapters 50 to 63) of the combined nomenclature and originating in Bulgaria in accordance with Protocol 4 of the Europe Agreement to a rate equal to two-sevenths of the basic duty rate from 1 January 1996;Whereas it is necessary to approve this Third Additional Protocol,HAS DECIDED AS FOLLOWS:Article 1 A Third Additional Protocol amending the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, is hereby approved on behalf of the European Community.The text of the Third Additional Protocol is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Third Additional Protocol on behalf of the European Community.The President of the Council shall give the notification on behalf of the European Community that all necessary procedures have been completed.Done at Luxembourg, 22 April 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 358, 31. 12. 1994, p. 3.(2) OJ No L 378, 31. 12. 1994, p. 2.